Citation Nr: 1537628	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability, including arthritis.

2.  Entitlement to service connection for right shoulder disability, to include bursitis.

3.  Entitlement to service connection for low back disability, including degenerative disc disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1994.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.  The case was remanded for further development by Board decision in September 2012.

By decision dated in August 2013, the Board denied service connection for left knee arthritis, right index finger arthritis, and left index finger arthritis which were previously on appeal.  These matters are no longer for appellate consideration.  The issues of entitlement to service connection for right knee disability, a right shoulder disorder, and low back disability were remanded for further development. 


FINDINGS OF FACT

1.  The Veteran entered service with a pre-existing disability of the right knee.

2.  There was no increase in severity or additional impairment of the right knee during service.

3.  Right knee strain in service did not result in a chronic disorder; arthritis was not demonstrated for years after retirement from service.  

4.  There is competent evidence of record that a chronic right shoulder disorder was not shown until many years after discharge from service. 

5.  A continuing low back disorder was not demonstrated during service, arthritis was not shown within 1 year of service separation, and the low back disorder is not due to or made worse by a service connected disability.


CONCLUSIONS OF LAW


1.  Right knee disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309. (2014).

2.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303. (2014). 

3.  A low back disorder, to include degenerative disc disease was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred in service, and the low back disorder is not proximately due to, the result of, or aggravated by a service connected cervical spinal disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has right knee arthritis, a right shoulder disorder, and a low back disorder, that were incurred in or aggravated by service, to include as due his in-service diving duties, or are related to service connected disability, for which service connection should be granted.  He presented testimony on personal hearing in May 2012 to the effect that he made many dives during active duty and that in talking to friends, he realized that his arthritis symptoms were related to his diving.  He testified that he sustained right knee trauma during service.  The Veteran's representative avers that questions related to the effects of saturation diving should be directed to the VA Director of Compensation and Pension for an opinion.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claims. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include affording him VA examinations and scheduling him for a personal hearing.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement service connection are ready to be considered on the merits.  The question of whether the issues should be referred to VA's Director of Compensation and Pension for an opinion will be addressed below.  .

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

A preexisting injury or disease will be considered to have been aggravated during active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2014).  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury, caused by the service-connected condition. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).

Factual Background

Review of the Veteran's service treatment records reflects that on service entrance examination in May 1977, he was noted to have sustained a broken leg with fracture of the right ankle in 1975, as well as injury to the right patella that had recovered.  It was recorded that a pin had been inserted in the right ankle.  In January 1982, the appellant was seen for complaints of right knee pain at the lateral aspect of the right patella diagnosed as possible muscle strain or tendon.  Improvement of right knee symptoms was noted in February 1982.  Orthopedic and neurological examinations and consultation were performed for complaints not relevant to this appeal throughout service that referred to his having a prior fracture of the right knee or right patella or right kneecap that had resolved.  On examination in March 1994 for retirement from service, the Veteran denied knee and shoulder problems but did indicate that he had arthritis or bursitis, joint deformity and swollen and/or painful joints.  In this regard, the examining official annotated a history of bursitis, bilateral shoulders, responds to anti-inflammatory medication and rest, not considered disqualifying.  The upper and lower extremities were evaluated as normal on physical examination.  

Records reveal that the Veteran was seen twice in March 1994, the month prior to retirement, for complaints diagnoses as musculoskeletal mechanic low back pain.  A history of lumbar paraspinal back pain and spasm was recorded on service retirement exam in March 1994.  In December 2012, the VA examiner opined that the lumbar strain in service resolved without objective residuals.

Post service, the Veteran filed a claim for service connection of various disorders, including both shoulders in December 1996.  He was afforded a VA compensation and pension examination in February 1997 where history of a pre-service fracture of the right ankle and right knee was recorded.  The appellant related that he developed bursitis in both shoulders in 1986 after lifting weights but that this had resolved.  It was reported that his major problem was pain in the shoulder and neck.  No complaint pertaining to the right knee was shown.  On examination, it was noted that the Veteran had full range of motion of the both shoulders but with some discomfort.  Following comprehensive musculoskeletal examination, the diagnoses included history of right knee fracture in 1975.  No assessment or diagnosis pertaining to the right shoulder was rendered.

Private chiropractic notes dated in 1995 were subsequently received indicating no clear treatment for the right shoulder or right knee.  A detailed private clinical report dated in June 1997 was received from B. S. Barnett, DC, in which it was noted that the Veteran's major complaint was neck and arm pain associated with muscular weakness into the left upper extremity.  He was reported to have stated that his problems stemmed from a 1989 in-service car accident.  Complaints were confined to the neck and left upper extremity.  There was no reference to or findings of a right shoulder or right knee disorder. 

The Veteran was afforded a VA neurological evaluation in April 1997.  There was no reference to or findings of a right shoulder or right knee symptomatology.  VA outpatient records dated in 1997 did not refer the right shoulder or right knee.  

The Veteran was seen in follow-up for complaints not pertinent to this appeal in March 1999 where previous medical history included fracture of the right knee and ankle in 1975 and bilateral shoulder bursitis.

VA outpatient records dated in October 2000 reflect that the Veteran was seen for bilateral knee pain, right greater than left.  He stated that pain had begun one year before after he returned to stand when performing 1/2 squats with weights.  The right knee exhibited effusion in June 2001 for which he underwent arthrocentesis to obtain fluid for analysis.  

The appellant was seen at Southern Orthopedic Specialists in October 2007 and reported pain in the right knee of four to five years' duration without a history of trauma.  He related that he had had a hairline fracture of the patella many years before in a motorcycle accident and had done well but currently had pain every day and occasional locking.  He stated that because of this he had difficulty in his work as a warehouse supervisor.  The Veteran underwent total right knee replacement in December 2007 for a diagnosis of advanced degenerative right knee arthritis.

The Veteran underwent a VA compensation and pension examination in October 2008.  He related that he began having right knee pain in the 1980s and that as he was a diver, he would go to a corpsman to obtain Motrin.  A history of right knee fracture prior to service was noted.  The examiner stated that in private X-rays after service, the right knee was found to have moderate degenerative joint disease in the medial compartment and patelleofemoral joint.  The Veteran stated that in the 1980s he had right shoulder pain with diving and excessive physical training.  The examiner noted that service treatment records were negative for a right shoulder condition. 

A comprehensive physical examination was performed and X-rays were obtained.  Following examination, diagnoses included right knee degenerative joint disease, status post total knee replacement and "no objective findings to support a right shoulder condition."  The examiner referred to a diving incident in June 1982 and opined that it was less likely than not the claimed joint conditions were related to his diving duties.  The examiner opined that it would be mere speculation to offer a cause of the claimed conditions.

Received at the hearing in May 2012 was a Physician's Nexus Statement dated in February 2012, purportedly from C. R. Gaiser, Board Certified in General Orthopedics, in which the Veteran attributed disabilities that included right knee arthritis, back, and right shoulder disability to service, including his diving duties.  His physician merely affirmed that "diving may have contributed to arthritis" and that the most likely cause was the appellant's military service. 

Tricare records dated in 2012 reflect that the Veteran received treatment for various complaints and disorders, including polyarticular arthritis.  A Department of the Air Force physician's assistant wrote in November 2012 that the Veteran had been found to have polyarticular arthritis and that there was a strong likelihood that his previous occupational history as a Navy diver resulted in such disability.  It was his opinion that after reading Training Letter 07-04, which showed that diving duties could affect joint function and potentially lead to arthritis, especially after repeated dives, the Veteran's polyarticular arthritis was most likely a consequence of his many years of diving in the Navy.

The Veteran underwent a comprehensive VA examination in December 2012 that was supplemented by an addendum in April 2015.  The examiner indicated that the claims folder was reviewed and provided a detailed chronology of pertinent clinical and background history dating from service.  A comprehensive physical examination was performed.  Following examination, right shoulder tendinopathy and right knee degenerative joint disease were diagnosed.  The examiner opined that the preponderance of medical evidence did not support a permanent increase in severity of pre-existing right knee patellar fracture, to include as the result of re-injury in January 1982 or the Veteran's diving duties, because those events did not affect the patellar bone.  It was determined that there was no evidence of natural progression of pre-existing right knee patellar fracture because service treatment records were silent for any symptomatology relating to the pre-service right patellar fracture.  It was determined that it was less likely than not that current right knee disability, including arthritis, was caused by or had a relationship with right knee strain in service because the in-service symptoms were due to soft tissue injury (sprain/strain) involving the muscles and ligaments of the knee, and that current osteoarthritis was a degenerative process involving the skeletal joint, and that neither was the cause of or related to the other.

The examiner found that it was less likely than not that the current rotator cuff tendinopathy of the right shoulder was caused by or was the result of or was related to the remote complaint of right shoulder bursitis recorded during service because bursitis in service was not a recognized cause of rotator cuff tendinopathy that was not diagnosed until 2012.  The examiner opined that current right shoulder rotator cuff tendinopathy was more likely than not of post service onset and unrelated to active duty because service treatment records were silent for this disability and that it was not evident until greater than 17 years after separation from service.

The examiner provided clinical authority related to the long-term effects of diving that included musculoskeletal ramifications.  It was noted that localized joint pain was the most common manifestation of decompression sickness and that joints appeared particularly vulnerable to the development of gas bubbles because local regions of negative pressure were created during the movement of lubricated articular surfaces.  It was reported that pain generally developed within an hour of surfacing and gradually increased over the next one to two days.  The examiner stated that the elbow and shoulder were affected three times more commonly than the knee and hip, that motion of the joint usually did not worsen the pain, and that localized tenderness and signs of inflammation were rarely seen.

The examiner also noted that Training Letter 07-04 pertaining to delayed arthritis, osteoarthritis, dysbaric osteonecrosis, or osteoarthritis secondary to compression arthralgia due to diving was reviewed.  The examiner quoted from the Training Letter noting that compression arthralgia was a painful condition of the knees, shoulders back, hips, neck, ribs, and occasionally low back that increased external pressure and occurred during rapid compression that might result from interference with joint lubrication.  It was reported that this in turn might affect joint function and potentially lead to arthritis, especially after repeated dives, with osteoarthritis particularly of the shoulders and hips occurring months to years after diving due to decompression sickness.  She related that arthritis of the joints could occur following compression arthralgias mainly in saturation divers, and that initial pain occurred mainly in knees, shoulders, fingers, back, hips, neck and ribs. 

The examiner concluded that it was likely than not that current right knee disability was caused by or a result of the Veteran's diving duties because delayed arthritis due to diving is secondary to compression arthralgia which is a localized right knee joint pain with onset within an hour of surfacing, and gradually increasing over the next one to two days.  The examiner stated that there was no decompression-related right knee arthralgia in proximity to the appellant's "DCS" [decompression sickness] to result in delayed right knee arthritis.  It was also found that it was less likely than not the right shoulder tendinopathy was caused by or a result of the veteran's diving duties because this condition was a soft tissue disability that was not a recognized consequence of diving duties. 

Similar findings were made with reference to the low back.  The record reflects that when the Veteran was examined by VA in 2012, to include the supplemental opinion in 2015, the examiner was requested to provide opinion and rationale as whether the appellant's current low back disorder was secondary or had been aggravated by the service-connected cervical spine disorder.  The examiner responded that it was less likely than not that the current low back degenerative disc/joint disease was caused by or the result of or was proximately due to or aggravated by the service-connected cervical spine disc disease because of a lack of medical nexus,  It was opined that spondylosis or disc disease in one area of spine was not the cause of or was related to spondylosis in another area of spine.  This response does not answer the question as to whether a low back disability is or has been aggravated by a service-connected disability.

Legal Analysis

1.  Service connection for right knee disability, including arthritis.

The Veteran's service treatment records clearly document that on service entrance examination in May 1977, he admitted to a fracture of the right leg and ankle in 1975, as well as injury to the right patella.  Although it was noted that right knee had recovered and was considered nondisqualifying for service entrance, the appellant clearly and unmistakably had a right knee condition that pre-existed service.  Thus, the question for consideration is whether the pre-existing knee disorder increased in severity in service beyond normal progression, or whether there was any superimposed trauma to the congenital process for which service connection may be conceded on the basis of aggravation.  The Board finds in this instance that aggravation is not demonstrated and that service connection is not warranted in this regard.

The record reflects that early in his service career, the appellant was treated for right knee complaints in January 1982 diagnosed as possible muscle or tendon strain.  The service treatment records reflect that following that occasion, there is no clinical evidence that the Veteran sought any follow-up or treatment for any additional right knee complaints and that he denied a knee problem at retirement more than a decade later.  He did not file a claim for right knee disability in 1996 on his initial application for VA benefits in 1996 nor did he complain of right knee symptoms on ensuing VA examination in 1997.  This omission militates against a finding that right knee was aggravated or that injury in service resulted in a chronic disorder.  Only right knee fracture in 1975 by history was noted at that time.  No right knee complaint or disability is identified in the record until the 2000 when the Veteran rendered a history of developing right knee pain a year before.  Right knee degenerative joint disease was indicated at that time for which the appellant subsequently underwent surgery in 2007.  

The record thus indicates that even if the appellant did experience some increased right knee symptomatology during service as the result of injury in 1982, it did not result in an increase in severity or additional right knee impairment.  As such, continuity of in-service right knee symptomatology is not established. See 38 C.F.R. § 3.303.  There is simply no evidence in the service treatment or post service record that the appellant had any problem with right knee for years after retirement from active duty except for an acute strain event in 1982 that resolved.  It is well established that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, worsened which is not shown in this case. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  .

The Veteran's testimony and statements in record propose that a right knee disorder is related to service.  Lay evidence must be considered when a veteran seeks disability benefits and he is competent to report what he experiences. See Layno v. Brown, 6 Vet. App. 465, 470  (1994).  In this instance, however, the Board finds that Veteran's statements and testimony of continuity of right knee symptoms deriving from service are not credible.  As noted previously, this is because extensive post service clinical data do not attest to a chronic knee disorder for years after discharge from active duty despite evidence of treatment for other conditions.  Moreover, as delineated above, when examined for VA compensation and pension purposes in 2012 and upon VA review of the record in 2015, the examiner clearly determined that the appellant's pre-existing right knee disorder did not increase in severity or was aggravated by an incident of service, nor was any current disability related to the knee injury he sustained therein.  The rationale for these conclusions was specified.  The Board finds that this evidence is more probative and supports a finding that the Veteran's postoperative right knee disability is not related to service or to any incident therein.  As such, current right knee degenerative joint disease, status post total knee replacement, may not be directly or presumptively attributed to service or conceded on the basis of aggravation. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153; 38 C.F.R. § 3.303, 3.306, 3.307, 3.309.

2.  Service connection for right shoulder disability, including bursitis.

The Veteran asserts that he has right shoulder disability of service onset for which service connection should be granted.  In this regard, the Board would point out that service treatment records only refer to left shoulder complaints for which he was treated on many occasions.  The in-service clinical records are silent for any right shoulder complaints except for a single notation on the service retirement examination that he had bilateral shoulder bursitis by history only.  The Veteran denied a shoulder problem at that time.  Although he filed a claim for service connection of right shoulder bursitis on his initial application to VA in 1996, there was no mention of a right shoulder problem on VA compensation examination in 1997 and no diagnosis was provided in this regard.  The Veteran stated at that time that right shoulder symptomatology had resolved.  Subsequent VA and private clinical data, as indicated above, did not refer to any right shoulder treatment.  Bursitis was noted by history only.  The record reflects that as late as 2008, a VA examiner found that there were no objective findings to support a right shoulder condition.  No chronic right shoulder disability is recorded until VA examination in 2012 when the examiner diagnosed right shoulder tendinopathy.  This is almost two decades after retirement from active service.  In view of such, the Board finds that any current right shoulder process did not have its onset in service and may not be attributed thereto.  This because no right shoulder disability shown in service or for many years thereafter. 

The Board acknowledges that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  In this instance, however, the Veteran reported vague complaints of right shoulder pain at service retirement and thereafter but there been no confirmatory evidence of any right shoulder disability since service until 2012.  No finding or diagnosis of right shoulder disability is recorded in multiple private clinical reports the appellant has submitted in support of his claim in this regard.  Only the left shoulder, for which service connection is in effect, has been cited and treated over the years.  The Board would point out that even though he has complained of right shoulder symptomatology since service, it is well established that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Additionally, when examined for VA compensation and pension purposes in 2012 with additional review of the record in 2015, the examiner clearly determined, with supporting rationale as outlined above, that current rotator cuff tendinopathy of the right shoulder was not related to the remote complaint of right shoulder bursitis recorded in service, and that it was more likely than not of post service onset and unrelated to active duty given the absence of treatment in service and the many years before the condition was diagnosed.  Therefore, while lay evidence must be considered when a Veteran seeks disability benefits, the opinion of the skilled VA clinical professional who reviewed the record and provided a negative opinion to the effect that current right shoulder disability is not attributable to service is more probative than the appellant's statements and testimony to the contrary.  As such, current right shoulder disability may not be directly attributed to service. See 38 U.S.C.A. §§ 1110, 1131,; 38 C.F.R. § 3.303.




3. Service connection for low back disorder

As with the above disorders, both positive and negative disorders have been proffered.  Again, the Board concludes that the VA opinion is more probative, given the review of the record and the specificity of the opinion.  The examiners have concluded that any inservice findings were acute and resolved.  There were no significant back problems until years post service.  To the extent arthritis has been noted, it was first shown years post service.

It is noted that the Veteran is service connected for cervical spinal pathology.  Most recently the examiner has reviewed the record and concluded that there was no relationship between that disorder and the disorder of the lumbar spine.  Again, the opinion most recently reported was the result of a comprehensive review of the record.  The conclusion that the lumbar spine disorder is not due to or aggravated by the cervical spinal disorder was fully explained in the records and is more specific than other opinions as discussed more fully above.

The Veteran also advances the theory that arthritis in the right knee and right shoulder and low back disability are related to his diving duties during active service.  He has provided clinical evidence in support of his contentions that there is a relationship between diving and the subsequent development of arthritis.  The Board notes, however, that when afforded a VA examination in December 2012 and on subsequent review of the record in 2015, the VA physician clearly determined that right knee arthritis and/or low back disorder was less likely than not related to diving duties in service and that there was no basis to find that right shoulder tendinopathy was related to diving.  The rationale for the opinions was based on recognized clinical authority and the diving guidelines provided by the Veteran in Training Letter 07-04.  This included the fact that service treatment records did not document any decompression-related arthralgias in proximity to decompression sickness to result in delayed arthritis.  

The Board observes that the appellant and his representative question the expertise of the examiner in providing an opinion in this regard.  It is pointed out, however, that although the Veteran had a board-certified physician, Dr. Gaiser, submit an opinion in support of the claim, his mere statement that "diving may have contributed to his arthritis" is not sufficient to counter the opinion of the VA examiner who relied upon clinical authority and Training Letter provided by the Veteran.  An Air Force physician's assistant has also weighed in and opined that the Veteran has polyarticular arthritis likely related to his diving duties.  The fact that diving may contribute to arthritis is well established.  However, the circumstances of the Veteran's case may be distinguished in that service treatment records do not reflect evidence of treatment for right knee compression arthralgias potentially leading to a subsequent diagnosis of arthritis.  It is not indicated that Dr. Gaiser or the Air Force physician's assistant reviewed the Veteran's records.  The former's statements are overly broad and vague and equivocal and provide no rationale in support of the claims.  The Air Force physician assistant's opinion does not specify what joints are affected by polyarticular arthritis and provides little more than generalized anecdotal rationale in support of the Veteran's claim.  As such, the Board finds at the VA physician's opinion is more probative because it was based on a review of the record, clinical authority and diving guidelines provided by the Veteran. 

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims, and service connection for such must be denied. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right knee disability, to include arthritis is denied.

Service connection for right shoulder disability, to include bursitis is denied.

Service connection for a low back disorder, to include degenerative disc disease, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


